UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission File No. 0-31261 ATHEROGENICS, INC. (Exact name of registrant as specified in its charter) Georgia 58-2108232 (State of incorporation) (I.R.S. Employer Identification Number) 8995 Westside Parkway, Alpharetta, Georgia 30004 (Address of registrant's principal executive offices, including zip code) (Registrant's telephone number, including area code): (678) 336-2500 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer[]Accelerated filer[ X ]Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] As of November 7, 2007 there were 39,518,492 shares of the registrant's common stock outstanding. ATHEROGENICS, INC. FORM 10-Q INDEX PART I.FINANCIAL INFORMATION Page No. Item 1.Condensed Financial Statements (unaudited) Condensed Balance Sheets September 30, 2007 and December 31, 2006 1 Condensed Statements of Operations Three and nine months ended September 30, 2007 and 2006 2 Condensed Statements of Cash Flows Nine months ended September 30, 2007 and 2006 3 Notes to Condensed Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 15 PART II.OTHER INFORMATION Item 1A. Risk Factors 15 Item 6.Exhibits 15 SIGNATURES 16 i PART I. – FINANCIAL INFORMATION Item 1.Financial Statements ATHEROGENICS, INC. CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 82,214,256 $ 87,846,079 Short-term investments 19,201,522 63,964,860 Accounts receivable 7,482,973 6,537,892 Prepaid expenses 3,434,112 4,038,419 Interest receivable 232,671 643,097 Total current assets 112,565,534 163,030,347 Equipment and leasehold improvements, net of accumulated depreciation and amortization 2,563,729 9,684,965 Debt issuance costs and other assets 4,286,145 5,624,352 Total assets $ 119,415,408 $ 178,339,664 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $ 5,069,085 $ 3,183,511 Accrued research and development 3,503,704 11,263,164 Accrued interest 906,538 2,540,000 Accrued compensation 1,525,287 1,465,644 Accrued and other liabilities 607,632 791,661 Current portion of deferred revenue 1,554,369 25,000,000 Current portion of convertible notes payable 48,000,000 — Total current liabilities 61,166,615 44,243,980 Convertible notes payable, net of current portion 238,980,424 286,000,000 Long-term portion of deferred revenue — 2,083,333 Shareholders' deficit: Preferred stock, no par value:Authorized—5,000,000 shares — — Common stock, no par value: Authorized—100,000,000 shares; issued and outstanding — 39,518,492 and 39,452,927 shares at September 30, 2007 and December 31, 2006, respectively 214,108,950 207,388,894 Warrants 613,021 613,021 Accumulated deficit (395,464,018 ) (361,997,246 ) Accumulated other comprehensive gain 10,416 7,682 Total shareholders' deficit (180,731,631 ) (153,987,649 ) Total liabilities and shareholders' deficit $ 119,415,408 $ 178,339,664 The accompanying notes are an integral part of these condensed financial statements. 1 ATHEROGENICS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 Revenues: License fees $ — $ 6,250,000 $ 27,083,333 $ 16,666,667 Research and development 7,438,867 4,042,683 22,075,490 4,042,683 Total revenues 7,438,867 10,292,683 49,158,823 20,709,350 Operating expenses: Research and development 16,818,119 21,806,971 59,112,592 54,514,773 Marketing, general and administrative 3,086,868 3,111,042 10,619,566 9,990,244 Restructuring and impairment costs — — 9,996,332 — Total operating expenses 19,904,987 24,918,013 79,728,490 64,505,017 Operating loss (12,466,120 ) (14,625,330 ) (30,569,667 ) (43,795,667 ) Interest income 1,310,322 2,391,460 4,798,125 6,998,118 Interest expense (3,519,669 ) (2,139,450 ) (7,695,230 ) (6,335,565 ) Other expense — — — (3,521,236 ) Net loss $ (14,675,467 ) $ (14,373,320 ) $ (33,466,772 ) $ (46,654,350 ) Net loss per share – basic and diluted $ (0.37 ) $ (0.36 ) $ (0.85 ) $ (1.19 ) Weighted average shares outstanding – basic and diluted 39,515,014 39,451,933 39,493,974 39,359,938 The accompanying notes are an integral part of these condensed financial statements. 2 ATHEROGENICS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2007 2006 Operating activities Net loss $ (33,466,772 ) $ (46,654,350 ) Adjustments to reconcile net loss to net cash used in operating activities: Asset impairment costs 9,005,153 — Amortization of deferred revenue (27,083,333 ) (16,666,667 ) Stock-based compensation 6,696,982 6,724,633 Amortization of debt issuance costs 1,338,207 1,112,888 Amortization of discount on 4.5% convertible notes due 2011 980,424 — Depreciation and amortization 710,357 688,295 Loss on debt conversion — 3,521,236 Changes in operating assets and liabilities: Accounts receivable (945,081 ) (6,795,305 ) Prepaid expenses 604,307 (2,579,841 ) Interest receivable 410,426 171,989 Accounts payable 1,885,574 1,072,796 Accrued research and development (7,759,460 ) 3,191,959 Accrued interest (1,633,462 ) (1,649,250 ) Accrued compensation 59,643 (1,372,127 ) Accrued and other liabilities (184,029 ) (570,750 ) Deferred revenue 1,554,369 50,000,000 Net cash used in operating activities (47,826,695 ) (9,804,494 ) Investing activities Sales and maturities of short-term investments 104,729,736 105,425,992 Purchases of short-term investments (59,963,664 ) (76,895,985 ) Purchases of equipment and leasehold improvements (2,594,274 ) (2,502,930 ) Net cash provided by investing activities 42,171,798 26,027,077 Financing activities Proceeds from the exercise of common stock options 23,074 1,762,357 Payments on equipment loan facility — (87,580 ) Net cash provided by financing activities 23,074 1,674,777 (Decrease) increase in cash and cash equivalents (5,631,823 ) 17,897,360 Cash and cash equivalents at beginning of period 87,846,079 82,831,679 Cash and cash equivalents at end of period $ 82,214,256 $ 100,729,039 Supplemental disclosures Interest paid $ 7,010,062 $ 6,871,927 The accompanying notes are an integral part of these condensed financial statements. 3 ATHEROGENICS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Nature of Operations AtheroGenics, Inc. (“AtheroGenics”) was incorporated on November 23, 1993 (date of inception) in the State of Georgia to focus on the discovery, development and commercialization of novel therapeutics for the treatment of chronic inflammatory diseases, including diabetes, coronary heart disease and organ transplant rejection. 2.Basis of Presentation The accompanying unaudited condensed financial statements reflect all adjustments (consisting solely of normal recurring adjustments) which management considers necessary for a fair presentation of the financial position, results of operations and cash flows of AtheroGenics for the interim periods presented.Certain footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted from the interim financial statements as permitted by the rules and regulations of the Securities and Exchange Commission (the “SEC”).Interim results are not necessarily indicative of results for the full year. The interim results should be read in conjunction with the financial statements and notes thereto included in AtheroGenics' Annual Report on Form 10-K for the year ended December 31, 2006, filed with the SEC on March8, 2007 (the “Form 10-K”).Shareholders are encouraged to review the Form 10-K for a broader discussion of the opportunities and risks inherent in AtheroGenics' business.Copies of the Form 10-K are available on request. 3.Accounts Receivable Accounts receivable consists of billed and unbilled receivables related to our license and collaboration agreement with AstraZeneca (See Note 4).Unbilled receivables represent amounts earned, which have not been billed as of the current balance sheet date.These amounts are typically billed in the month following the delivery of service.As of September 30, 2007, billed accounts receivable were $5.0 million and unbilled receivables were $2.5 million. 4.Revenue Recognition AtheroGenics recognizes license fee revenues in accordance with the SEC’s Staff Accounting Bulletin (“SAB”) No. 101,
